Citation Nr: 1103644	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  03-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for aching in the hips, knees, and ankles, to 
include as due to a chronic qualifying disability and secondary 
to service-connected herniated nucleus pulposus at L5-S1.

2.  Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety, including as due 
to a chronic qualifying disability and as secondary to service-
connected herniated nucleus pulposus at L5-S1.

3.  Entitlement to service connection for heart problems, to 
include as due to a chronic qualifying disability and as 
secondary to service-connected herniated nucleus pulposus at L5-
S1.

4.  Entitlement to service connection for headaches, to include 
as due to a chronic qualifying disability and as secondary to 
service-connected herniated nucleus pulposus at L5-S1.

5.  Entitlement to service connection for sweating in sleep, to 
include as due to a chronic qualifying disability.

6.  Entitlement to service connection for numbness and weakness 
in the hands, to include as due to a chronic qualifying 
disability and as secondary to service-connected herniated 
nucleus pulposus at L5-S1.

7.  Entitlement to an increased rating for service-connected 
herniated nucleus pulposus at L5-S1, in excess of 20 percent for 
the period prior to September 26, 2002, and in excess of 40 
percent for the period from September 26, 2002.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

9.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

10.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant in this case, served on active 
duty from May 1987 to February 1995.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from November 2002 
and July 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This 
matter was remanded by the Board in February 2008.  A review of 
the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The issues of service connection for psychiatric, heart, and 
headache disorders, as well as the TDIU issue, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  A February 1996 rating decision denied service connection for 
aching in hips, knees, and ankles, finding no chronic underlying 
disease or injury in service or current disability.  

3.  In July 2001, the Veteran filed a request to reopen service 
connection for aching in hips, knees, and ankles. 

4.  Certain items of additional evidence received since the 
February 1996 rating decision are so significant that it must be 
reviewed to fairly decide the merits of the Veteran's claim.  

5.  It is not shown that aching in the hips, knees, and ankles 
manifested in service or to a compensable level after service.

6.  It is not shown that sweating in the sleep manifested in 
service or to a compensable level after service.

7.  The medical evidence of record shows that the Veteran's 
numbness and weakness in the hands have been attributable to a 
known clinical disorder (degenerative disc disease and herniated 
disc of cervical spine).

8.  Service connection for degenerative disc disease and 
herniated disc of cervical spine was denied in an August 2005 
rating decision of a VA RO.

9.  For the increased rating period prior to September 26, 2002, 
the Veteran's herniated nucleus pulposus at L5-S1 was not 
manifested by severe limitation of motion, severe intervertebral 
disc syndrome with recurring attacks and intermittent relief, 
severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

10.  For the increased rating period from September 26, 2002, the 
Veteran's herniated nucleus pulposus at L5-S1 has not been 
manifested by pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, and little intermittent relief; or 
incapacitating episodes have a total duration of at least six 
weeks during the past 12 months.  

11.  For the increased rating period from September 26, 2003, the 
Veteran's herniated nucleus pulposus at L5-S1 has not been 
manifested by unfavorable ankylosis of the entire thoracolumbar 
spine.  

12.  For the entire initial rating period on appeal, the 
Veteran's peripheral neuropathy of the right lower extremity has 
been productive of a disability picture consistent with no more 
than mild incomplete paralysis of the sciatic nerve.  

13.  For the entire initial rating period on appeal, the 
Veteran's peripheral neuropathy of the left lower extremity has 
been productive of a disability picture consistent with no more 
than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen service 
connection for aching in the hips, knees, and ankles.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for a disability manifested by aching in 
the hips, knees, and ankles, including as due to undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2010). 

4.  Service connection for a disability manifested by sweating in 
the sleep, including as due to undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010). 

5.  Service connection for a disability manifested by aching and 
weakness in the hands, including as due an undiagnosed illness, 
is not warranted.  38 U.S.C.A. § 1110, 1117, 1118, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2010).

6.  The criteria for a rating greater than 20 percent for the 
period on appeal prior to September 26, 2002, and greater than 
40 percent thereafter, for herniated nucleus pulposus at L5-S1, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.46, 
4.71a, Diagnostic Codes (DC) 5292, 5293 (2002-2010); DC 5243 
(2010).

7.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have not 
been met for any period on appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.124a, DC 8520 (2010).  

8.  The criteria for an initial rating in excess of 10 percent 
for service-connected peripheral neuropathy of the left lower 
extremity have not been met for any period on appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in September 2001 and 
August 2003 with regard to the issues of service connection for 
aching, sweating and numbness, as well as March 2001, September 
2001, and June 2003 letters with regard to the issue of increased 
rating for herniated nucleus pulposus at L5-S1, and a letter 
dated in September 2001 with regard to the issues of initial 
rating for peripheral neuropathy of the lower extremities.  

Additionally, in March 2006, the Veteran was provided with 
required notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to establish 
an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Because the Board concludes below that the 
preponderance of the evidence is against the claims for service 
connection for the aching (hips, knees, and ankles), sweating, 
and numbness of the hands, so there will be no effective date or 
initial rating assigned, any questions as to the appropriate 
disability ratings or effective dates for these service 
connection claims are rendered moot.  

The Veteran's higher initial rating claims for peripheral 
neuropathy of the right and left lower extremities are 
"downstream" elements of the RO's grant of service connection 
for peripheral neuropathy of the right and left lower extremities 
in the currently appealed rating decision.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
is not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-2003.  
As noted above, in September 2001, VA notified the Veteran of the 
information and evidence needed to substantiate and complete this 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The courts have held that 
once service connection is granted the claim is substantiated, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Board notes that 
under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service- 
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board notes that service treatment records dated in November 
1994 reflect a broad and general complaint of joint pain.  
However, in the present case, an examination is not required on 
the issues of service connection for aching in the hips, knees, 
and ankles, and sweating in the sleep because the evidence of 
record demonstrates no in-service injury, disease, or event to 
which any currently diagnosed specific disabilities of aching in 
the hips, knees, and ankles, and sweating in the sleep could be 
related.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to 
provide assistance to a claimant . . . if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed aching in the hips, knees, and ankles, and 
sweating in the sleep would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed aching in the hips, knees, and ankles, and 
sweating in the sleep and his service would necessarily be based 
on an inaccurate history regarding what occurred in service, so 
would be of no probative value.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have been 
previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion with regard to aching in the hips, knees, and 
ankles, and sweating in the sleep would be a useless act.  The 
duty to assist by providing a VA examination or opinion is not 
invoked in this case because there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

The evidence of record contains the Veteran's service treatment 
records and post-service VA and private treatment records.  The 
evidence of record also contains several reports of VA 
examinations with regard to the herniated nucleus pulposus at L5-
S1 and peripheral neuropathy of the right and left lower 
extremity issues.  The examination reports included the Veteran's 
current complaints related to the disabilities under examination, 
and physical examination or testing of the Veteran.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  



New and Material Evidence to Reopen Service Connection
 for Aching in the Hips, Knees, and Ankles

By rating decision in February 1996, the RO denied service 
connection for aching in the hips, knees, and ankles based on the 
absence of findings of a chronic underlying disease or injury in 
service or at the time of the rating decision.  The Veteran did 
not file a notice of disagreement.  Because the Veteran did not 
file a notice of disagreement, the February 1996 rating decision 
became final.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be filed 
within one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 
38 C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26 (2010).  Otherwise, the determination becomes 
final and is not subject to revision except on the receipt of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  

In July 2001, the Veteran filed a claim to reopen service 
connection for aching in the hips, knees, and ankles.  When a 
claim to reopen is presented, a two-step analysis is performed.  
The first step of which is a determination of whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

The Veteran's claim to reopen for service connection for aching 
in the hips, knees, and ankles was received in July 2001, so the 
version of 38 C.F.R. § 3.156 in effect prior to August 29, 2001 
is applicable to this claim.  As in effect when this claim was 
received, new and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a).  No other standard than that articulated in 
the regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Even if the RO determines that new and material evidence was 
received to reopen a claim, the Board is not bound by such 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001).  

At the time of the February 1996 rating decision, the Veteran's 
service treatment records were on file, which included a November 
1994 complaint of joint pain in service.  A July 1995 report of 
VA examination reflecting an assessment of arthralgias of the 
knees, hips, and ankles which most likely are degenerative 
arthralgias, was also on file.  

After a review of all the evidence, the Board finds that the 
additional evidence received since the prior final February 1996 
decision denying service connection is new and material.  
Specifically, an October 2002 report of VA examination reflects 
that the Veteran was diagnosed with pain in multiple joints with 
positive Rheumatoid factor, and was referred for a rheumatology 
specialty VA examination.  The VA examiner indicated that he 
could find no evidence to indicate the presence of active 
synovitis such as rheumatoid arthritis, that the positive test 
could not be explained, and recommended a repeat examination in 6 
to 12 months. 

Moreover, on November 2, 1994, Congress enacted the "Persian 
Gulf War Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994."  That statute 
(in pertinent part) added a new section 1117 to Title 38, United 
States Code, authorizing VA to compensate any Gulf War veteran 
suffering from a chronic disability resulting for an undiagnosed 
illness or combination of undiagnosed illnesses which became 
manifest either during active duty in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. 
§ 3.317, which defined qualifying Gulf War service, established 
the presumptive period for service connection, and denoted a 
broad but non-exclusive list of signs or symptoms which may be 
representative of "undiagnosed illnesses" for which 
compensation could be paid.  

In the original version of 38 C.F.R. § 3.317, the presumptive 
period during which a veteran had to experience manifestations of 
a chronic disability was 2 years after the date on which he/she 
last performed active service in the Southwest Asia theater of 
operations during the Gulf War.  Over the years, VA has extended 
the presumptive period in the regulation.  Most recently, the 
presumptive period was extended to December 31, 2011.  

The "Persian Gulf War Veterans' Act of 1998" authorized VA to 
compensate Gulf War veterans for diagnosed or undiagnosed 
disability that are determined by VA regulation to warrant a 
presumption of service connection based on a positive association 
with exposure to one of the following as a result of Gulf War 
service:  a toxic agent; an environmental or wartime hazard; or a 
preventative medication or vaccine.  This statute added a new 
section 1118 to Title 38, which codified the presumption of 
service connection for an undiagnosed illness.

The "Veterans Education and Benefits Expansion Act of 2001" 
added "qualifying chronic disability" under 38 U.S.C.A. § 1117 
so as to include not only a disability resulting from an 
undiagnosed illness but also a "medically unexplained chronic 
multi-symptom illness" (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs and symptoms, and  any diagnosed illness that is 
determined by VA regulation to warrant presumption of service 
connection.  

The Veteran's claim to reopen must now be viewed in context of 
the aforementioned legislation.  Thus, the September 2002 report 
of VA examination assessment of pain in multiple joints with 
positive Rheumatoid factor bears directly and substantially on 
the question before the Board, that is, whether the Veteran has 
aching in the hips, knees, and ankles, to include as due to a 
chronic qualifying disability.  Hence, it is so significant that 
it must be considered in order to fairly decide the merits of the 
claim.  Thus, the September 2002 report of VA examination, in 
context of the aforementioned legislation, satisfies the 
materiality requirements of 38 C.F.R. § 3.156(a).  

In conclusion, new and material evidence has been received 
subsequent to the rating decision in February 1996.  As such, the 
Veteran's claim for service connection for aching in the hips, 
knees, and ankles is reopened, and will be addressed below on the 
merits.  

Service Connection Criteria

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  
	
To establish service connection, generally, there must be a 
competent diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a Veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the Veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Presumptive service connection may also be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011.  38 U.S.C.A. § 
1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.  A "qualifying chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any other 
illness that the Secretary of VA determines is a medically 
unexplained chronic multi- symptom illness; and (C) any diagnosed 
illness that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6 month 
period will be considered chronic.  The 6 month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) 
the undiagnosed illness was not incurred during active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War; or (2) the undiagnosed illness was caused by a supervening 
condition or event that occurred between most recent departure 
from service in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or (3) the 
illness is the result of willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c).

Compensation may be paid under 38 C.F.R. § 3.317 for disability 
which cannot, based on the facts of the particular veteran's 
case, be attributed to any known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the Veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in a particular veteran's case 
does not preclude compensation under § 3.317.  VAOPGCPREC 8-98.

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, a veteran is not required to provide competent 
evidence linking a current disability to an event during service.  
Gutierrez v. Principi, 
19 Vet. App. 1 (2004).

Service Connection for Aching in the Hips, Knees, and Ankles

With regard to the reopened claim for service connection for 
aching in the hips, knees, and ankles, the Veteran contends that 
his joints throb with pain when his back hurts.  Service 
treatment records dated in November 1994 reflect that the Veteran 
complained of generalized joint pain.  There are no other service 
treatment records related to aching in the hips, knees, and 
ankles.  

After service separation in February 1995, the Veteran underwent 
a VA examination in July 1995.  He reported arthralgias, 
particularly in the ankles, knees, and hips.  He stated that he 
had some aching, particularly after being up and around.  Upon 
physical examination, the VA examiner noted that the Veteran had 
full range of motion of the knees without crepitus, and the 
ankles had full range of motion.  Following physical examination, 
the VA examiner assessed arthralgias of the knees, hips, and 
ankles which most likely are degenerative arthralgias.  

The Veteran underwent another VA examination in September 2002.  
Following physical examination, the VA examiner assessed pain in 
multiple joints with positive Rheumatoid factor.  

The Veteran underwent another VA examination in October 2002.  He 
reported pain in his hips, knees, and ankles.  Examination of 
appendicular skeleton was negative for findings that might 
indicate synovitis, including swelling, warmth, redness, and 
effusions.  Knees revealed full range of motion bilaterally 
without evidence of instability or of a positive McMurray's test.  
Ankles moved with full range of motion.  Extension of the hips 
right and left were 15 degrees.  

The Board finds that the evidence of record fails to establish 
the presence of a current disability to account for the reported 
pain in the hips, knees, or ankles.  The Veteran has been 
assessed as having pain and arthralgias of the knees, hips, and 
ankles; however, the pain reported and recorded at the time of 
examination has not resulted in a diagnosed disability.  Pain 
alone, without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  While there has been some 
suspicion of rheumatoid factor, or that the arthralgias were due 
to a degenerative process, such have not been found on 
examination or resulted in a diagnosis based on findings in the 
record.

The Veteran has reported aching in the knees, hips, and ankles 
since service.  His statements, unsupported by observable 
symptomatology or descriptions of functional impairment, are not 
competent evidence of a current disability.  The Veteran, as a 
layperson, is competent to describe things he can observe, or to 
report the diagnoses of medical professionals, but is not 
competent himself to render a diagnosis when he apparently relies 
upon medical knowledge or training he does not possess.  
Jandreau, 492 F.3d 1372.

The Board further finds that a preponderance of the evidence is 
against a finding that aching in the hips, knees, and ankles has 
manifested to a compensable level at any time since his discharge 
from service.  The record does not contain any objective evidence 
perceptible to an examining physician or other non-medical 
evidence capable of independent verification that arthralgia has 
been compensably disabling since service.  The record, which 
contains treatment records from as early as July 1995, is 
negative for objective evidence of joint pain, such as swelling, 
muscle spasm, or limitation of motion of the affected joints.  38 
C.F.R. § 4.71a, Code 8850-5002.  For example, the October 2002 VA 
examiner noted that the examination of appendicular skeleton was 
negative for findings that might indicate synovitis including 
swelling, warmth, redness and effusions.  

The evidence also does not show limitations of motion of these 
joints to a compensable degree at any time since service.  The 
evidence does not show slight recurrent subluxation or lateral 
instability (Diagnostic Code 5257), dislocated semilunar 
cartilage (Diagnostic Code 5258), removal of semilunar cartilage 
that is symptomatic (Diagnostic Code 5259), limitation of knee 
flexion to 45 degrees (Diagnostic Code 5260), limitation of knee 
extension to 10 degrees (Diagnostic Code 5261), or malunion of 
the tibia and fibula with slight knee or ankle disability 
(Diagnostic Code 5262).  The evidence also does not show moderate 
limitation of motion of the ankle (Diagnostic Code 5271).  The 
evidence also does not show extension of the thigh that is 
limited to 5 degrees (Diagnostic Code 5251) or flexion of the 
thigh that is limited to 45 degrees (Diagnostic Code 5252).  For 
example, the July 1995 VA examination report found full ranges of 
motion of the knees and ankles; the limitations of bending the 
back were attributed to and rated as part of the service-
connected low back disability, so may not also be considered as 
evidence of a hip disability.  Similarly, the September 2002 VA 
examination report reflects that it was the Veteran's back pain 
that limited his ability to flex his hip.  See 38 C.F.R. § 4.14 
(both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation under 
different diagnoses are to be avoided). 

As reported aching in the hips, knees, and ankles have not been 
shown to be compensably disabling for any period, a preponderance 
of the evidence is against the Veteran's claim of service 
connection for aching in the hips, knees, and ankles as due to a 
chronic qualifying disability, including undiagnosed illness.  38 
C.F.R. 
§ 3.317.  

Service Connection for Sweating in the Sleep

The Veteran contends that he has sweating in his sleep which 
began in service.  In a July 2001 claim form, he indicated that 
sweating in his sleep began in 1992.

The Veteran's service treatment records show no complaints or 
findings of sweating in the sleep.  

A September 2002 VA examination regarding mental disorders 
reflects that the Veteran reported that he would often wake up in 
a sweat.  The examination did not result in a diagnosis to 
account for the reported sweating in the sleep.  Similarly, VA 
outpatient treatment records dated in January 2001 reflect that 
the Veteran was assessed with anxiety.

In this Veteran's case, there is no current diagnosis of a 
disability which causes sweating in the sleep.  The Veteran has 
otherwise not identified or submitted any medical evidence which 
reflects a current diagnosis of disability to account for 
sweating in the sleep.  As such, in the absence of proof of a 
present disability, there can be no valid claim of service 
connection.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (without a current diagnosis, a claim 
for service connection cannot be sustained).  As there is no 
evidence of diagnosis of a current disability, direct service 
connection must be denied.  

The Board also finds that a preponderance of the evidence is 
against a finding that the reported symptom of sweating in the 
sleep has manifested to a compensable level at any time since 
discharge from service.  The record does not contain any 
objective evidence perceptible to an examining physician or other 
non-medical evidence capable of independent verification that 
sweating in the sleep has been compensably disabling since 
service.  The record contains treatment records from as early as 
September 2002 that mention sweating in the sleep as a symptom.  
These records are negative for evidence that the reported 
sweating is analogous to a compensable rating.  Analyzing the 
Veteran's reported symptoms of sweating in the sleep by analogy 
under Diagnostic Code 9400 (psychiatric symptomatology), the 
Board finds that the evidence does not show any occupational and 
social impairment caused by the sweating, including no evidence 
of decrease in work efficiency or ability to perform occupational 
tasks during periods of significant stress, or that the symptom 
of sweating in the sleep requires control by continuous 
medication.  The evidence also shows no actual sleep impairment, 
based on the infrequency of the reported episodes and the absence 
of reports of residual effects such as fatigue as they might bear 
on a decrease in work efficiency during the daytime.  38 C.F.R. 
§ 4.130.  In addition, considering the impact of sweating in the 
sleep under Diagnostic Code 7832 (hyperhidrosis), the Board finds 
that there is no evidence that the Veteran's reported sweating in 
his sleep impairs his inability to handle paper or tools because 
of moisture.  The evidence also shows not treatment or therapy of 
any kind for the sweating.  38 C.F.R. § 4.118.

As sweating in the sleep has not been shown to be compensably 
disabling, the Board finds that a preponderance of the evidence 
is against the Veteran's claim of service connection for sweating 
in the sleep as a chronic qualifying disability, including 
undiagnosed illness.  38 C.F.R. § 3.317.  Disability to 10 
percent disabling is a threshold requirement in order for 
presumptive service connection for sweating in the sleep as an 
undiagnosed illness to be granted.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for sweating in the sleep, and the claim must be denied, both as 
directly incurred in service, and presumptively as a chronic 
qualifying disability.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that the Veteran's claim for service connection 
for a psychiatric disability is being remanded in this decision 
and that the Veteran reported sweating in the sleep at the 
September 2002 VA mental disorders examination.  Thus, if service 
connection for a psychiatric disability is subsequently granted, 
then the reported sweating in the sleep may be considered as part 
of a sleep disturbance associated with the psychiatric 
disability.  

Service Connection for Numbness in the Hands

The Veteran contends that he has had numbness and weakness, 
including as secondary to the service-connected back disability.  
In his July 2001 claim for service connection for numbness of the 
hands, the Veteran reported generally that this claimed disorder 
began in either 1991 or 1992.  

As noted previously, the Veteran also contends that his 
disability is the result of an undiagnosed illness incurred 
during service in the Persian Gulf.  Thus, the Board will 
consider whether a grant of presumptive service connection under 
38 C.F.R. § 3.317 is possible here.  The Veteran had active 
service in the Southwest Asia Theater of operations during the 
Persian Gulf War; as such, he is a Persian Gulf veteran.  See 38 
C.F.R. § 3.317(d)(1).

In order to be entitled to presumptive service connection 
pursuant to 38 C.F.R. § 3.317, the evidence must demonstrate 
objective indications of a qualifying disability that became 
manifest to a degree of 10 percent or more during service or not 
later than December 31, 2011.  Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  Moreover, the 
condition must be chronic, meaning it must have existed for 
six months or more.  See 38 C.F.R. § 3.317(a)(4).

After a review of all the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for numbness and weakness in the hands, to 
both as directly incurred in service and as a presumptive 
disability due to an undiagnosed illness.  In the present case, 
the Veteran's service treatment records contain no mention of 
complaints, findings, diagnosis, or treatment relating to 
numbness or weakness of the hands.  There is no evidence of 
chronic symptoms in service or continuous symptoms since service 
separation.

The weight of the competent evidence of record further shows that 
the Veteran's weakness and numbness in the hands are not related 
causally to active service.  The evidence shows that the weakness 
and numbness in the hands is caused by the non-service-connected 
degenerative disc disease and herniated disc of cervical spine.  
The competent evidence reveals that the Veteran experiences 
numbness and weakness in the hands are caused by diagnosed non-
service-connected disability of degenerative disc disease and 
herniated disc of cervical spine.  A VA spine examination for 
fatigue and insomnia in November 2003 reflects the Veteran's 
report of occasional numbness in the right arm.  Following 
physical examination, the November 2003 VA examiner diagnosed 
degenerative disc disease at C6-7 with moderate disease 
throughout.  Service connection was denied for degenerative disc 
disease and herniated disc of cervical spine in August 2005.  For 
this reason, the weight of the evidence is against direct service 
connection for weakness and numbness in the hands.  

The Board also finds that the weight of the evidence is against a 
grant of presumptive service connection under 38 C.F.R. § 3.317 
for the Veteran's numbness and weakness in the hands because, 
even though the Veteran has reported experiencing numbness and 
weakness in the hands over a period exceeding six months, the  
numbness and weakness in the hands have been shown by competent 
medical evidence to be symptoms of the diagnosed non-service-
connected disability of degenerative disc disease and herniated 
disc of cervical spine.  Because the Veteran's weakness and 
numbness in the hands have explicitly been attributed to a known 
clinical diagnosis, entitlement to presumptive service connection 
under 38 C.F.R. § 3.317 is precluded.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); 38 C.F.R. § 3.102.

Increased Rating for Low Back Disability

The Veteran contends that his service-connected herniated nucleus 
pulposus at L5-S1 is more disabling than currently evaluated.  A 
February 1996 rating decision granted service connection for 
herniated nucleus pulposus L5-S1 and assigned a 20 percent 
disability rating effective February 7, 1995 under DC 5293.  

In November 2000, the Veteran filed a claim for an increased 
rating for the herniated nucleus pulposus at L5-S1.  The 
currently appealed rating decision issued in November 2002 
assigned a 40 percent disability rating effective September 26, 
2002 under Diagnostic Code 5292.  

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The assignment of a particular DC is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One DC may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Any change in DC by a VA adjudicator must be explained 
specifically.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505, 509 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

When amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as each set of amendments discussed below have a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior to 
its effective date.  As of those effective dates, the Board must 
apply whichever version of the rating criteria is more favorable 
to the Veteran.

DC 5295 (in effect prior to September 26, 2003) provided ratings 
for lumbosacral strain.  Lumbosacral strain with muscle spasm on 
extreme forward bending, unilateral loss of lateral spine motion 
in the standing position, was rated 20 percent disabling.  Severe 
lumbosacral strain with listing of whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, was rated 40 percent disabling.  38 C.F.R. §  4.71a. 

Also for consideration are DC's 5292 and 5293 in effect at the 
time the Veteran filed his increased rating claim in November 
2000.  DC 5292 provided for ratings based on limitation of motion 
of the lumbar spine.  Moderate limitation of motion warranted a 
20 percent evaluation.  Severe limitation of motion warranted a 
40 percent rating.

DC 5293 provided for ratings based on intervertebral disc 
syndrome.  A 20 percent rating was assigned for moderate 
intervertebral disc syndrome, and a 40 percent rating was 
assigned for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, and little intermittent relief.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 51,454 
(August 27, 2003) codified at 38 C.F.R. § 4.71a.  A General 
Formula for Diseases and Injuries of the Spine provides that with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings are 
assigned:

A 100 percent rating is assigned for unfavorable ankylosis of the 
entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to be 
rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left and 
right lateral flexion, 30 degrees; and left and right lateral 
rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  See 
38 C.F.R. § 4.71a, DC 5293 (2002).  

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least four 
weeks but less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes have a 
total duration of at least six weeks during the past 12 months, a 
maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, DC 5293 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) following 38 C.F.R. § 4.71a, DC 5293 provides that when 
evaluating on the basis of chronic manifestations, the 
adjudicator is to evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.

Note (3) following 38 C.F.R. § 4.71a, DC 5293 provides that if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment should be evaluated on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, contained a 
note defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version setting 
forth the final rule indicates that the three notes following the 
version of DC 5293 that became effective on September 23, 2002, 
were deleted when intervertebral disc syndrome was reclassified 
as DC 5243 in the criteria that became effective on September 26, 
2003.  This was inadvertent and has now been corrected by 69 Fed. 
Reg. 32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003. 

DC 5243 (effective September 26, 2003) provides that 
intervertebral disc syndrome (IVDS) is to be rated either under 
the General Rating Formula for  Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Under both the old and the new criteria, it should also be noted 
that when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

The Veteran underwent a VA examination in April 2001.  He 
reported low back pain which radiated down into his left leg 
occasionally.  He stated that he had constant back pain.  He 
reported problems sleeping.  He stated that he could not walk or 
sit for very long.  He reported that he could not bend over or 
lift anything.  He denied any bladder or bowel problems.  He 
reported occasional weakness in his lower extremities, as well as 
some numbness.  

Upon physical examination in April 2001, range of motion revealed 
ability to touch about the mid-tibial level.  After the forward 
bend, the Veteran was unable to extend at all, secondary to pain.  
Lateral flexion was about 15 degrees in each direction.  About 
rotation, there was about 10 degrees in each direction for 
holding his pelvis stable.  There was pain through that range not 
on the lateral flexion, rotation, and extension.  There was a 
mild amount of pain through that range on flexion forward.  The 
Veteran was able to toe walk and heal walk without any 
difficulty.  There was low back pain in a seated position, which 
was produced with straight leg raise, maneuver, but in the strict 
sense it was a negative straight leg raise response on both 
sides.  Tension sign produced pain in the low back and nothing 
down his legs on both sides.  When checking dorsiflexors and 
plantar flexors, the Veteran gave way quite easily with at best 4 
out of 5 strength, but the Veteran was able to do toe walk and 
heel walk without any difficulty.  The examiner noted that this 
is where the inconsistency lays.  The examiner diagnosed 
mechanical low back pain with possible radiculopathy on the left.  

The Veteran underwent another VA examination on September 26, 
2002.  He reported constant back pain at 10 out of 10.  He stated 
that he had back stiffness with cold-rainy weather.  Upon 
physical examination, there was tenderness on palpation of the 
lumbosacral spine and mild back muscle spasm.  Forward flexion 
was to 35 degrees and painful.  Extension backward was to 15 
degrees, lateral flexion to the right was 5 degrees and to the 
left was 10 degrees.  The Veteran was unable to rotate.  Back 
pain limited the Veteran's ability to flex his hips; distally 
power was intact.  The examiner diagnosed degenerative disc 
disease at multiple levels, central herniated disc at T8-9 
causing mild spinal stenosis, as well as smaller herniated disc 
on the left side at L5-S1.  

The Veteran underwent another VA examination in October 2002.  He 
reported chronic pain in the low back, which extended down into 
his legs, particularly the left.  He stated that pain varied in 
intensity anywhere from dull to being sharp.  Following physical 
examination, the examiner diagnosed herniated nucleus pulposus, 
L5-S1, and degenerative disc disease and spondylosis of the 
lumbar spine.  

The Veteran underwent another VA examination in November 2003.  
He reported that back pain forced him to quit his job.  He stated 
that he was unable to ambulate for any prolonged length of time 
and he had difficulty getting in and out of his truck.  Upon 
physical examination, the spine was without pathologic curvature 
and overall alignment appeared normal.  Flexion was significantly 
limited from zero to 20 degrees.  Extension was zero to 10 
degrees.  Left and right lateral flexion was zero to 5 degrees 
bilaterally.  Left and right lateral rotation were zero to 15 
degrees.  The examiner diagnosed degenerative disc disease.  

The Veteran underwent another VA examination in January 2009.  He 
reported that back pain affected the activities of daily living 
of walking long distances and lifting heavy objects.  He was not 
prescribed bed rest in the last 12 months for an incapacitating 
episode.  Upon physical examination, there was no evidence of 
spasm or weakness in the back, just some diffused tenderness 
throughout.  Range of motion was painful in all directions and 
all degrees of motion performed.  Flexion was from zero to 60 
degrees.  Extension was from zero to 5 degrees, left lateral 
bending and right lateral bending were from zero to 5 degrees.  
Right and left lateral rotation were not attempted because the 
Veteran said it was too painful.  Three repetitions with range of 
motion did not increase pain or decrease range of motion from the 
baseline.  The examiner diagnosed mild spondylosis of the lumbar 
spine at multiple levels.  The examiner noted that it is 
conceivable that pain on range of motion testing could further 
limit function, particularly after repetitive motion.  It is not 
feasible for the examiner to attempt to express any of this in 
terms of additional limitation of motion as these matters cannot 
be determined with any degree of medical certainty.  The examiner 
opined that the back disability probably will keep the Veteran 
from performing more vigorous activity, manual labor and heavy 
lifting.  The examiner opined that the back disability should not 
limit the Veteran from a more sedentary job.  

The Board finds that, for the increased rating period prior to 
September 26, 2002, the preponderance of the evidence is against 
an initial disability rating greater than 20 percent for the 
Veteran's herniated nucleus pulposus at L5-S1.  Applying former 
DC 5293 and 5295 to the lumbar spine, the Board finds that the 
Veteran did not for any period have severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, severe 
lumbosacral strain with listing of whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  For example, at the April 2001 VA examination, range of 
motion revealed ability to touch about the mid-tibial level.  
Lateral flexion was about 15 degrees in each direction.  About 
rotation, there was about 10 degrees in each direction for 
holding the pelvis stable.  

The Board also finds that a disability rating in excess of 40 
percent from September 26, 2002, for the Veteran's service-
connected herniated nucleus pulposus at L5-S1, is not warranted 
under Diagnostic Code 5293.  On examination, there was no 
evidence of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, and little intermittent relief.  There also is 
no persuasive evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the previous 12 months to 
warrant a rating in excess of 40 percent under the intervertebral 
disc syndrome rating criteria.  For example, at the January 2009 
VA examination, the examiner noted that there was no spasm and 
the Veteran stated that he was not prescribed bed rest in the 
last 12 months for an incapacitating episode.  

The Board further finds that, for the rating period from 
September 26, 2003, a disability rating in excess of 40 percent 
under the General Formula for Diseases and Injuries of the Spine 
is not warranted.  On examination, there was no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  For 
example, at the April 2001 VA examination, notwithstanding the 
Veteran's reports of pain on motion testing, straight leg testing 
was negative, which reflects both that the Veteran did not have 
ankylosis and was not limited by pain as reported during other 
ranges of motion, as the findings of straight leg raise testing 
reflect that the Veteran was able to extend his legs 
perpendicular to his spine, something which he asserted he was 
unable to do during forward flexion testing.  At the September 
2002 VA examination, the Veteran had forward flexion to 35 
degrees.  At the November 2003 VA examination, the Veteran had 
flexion to 20 degrees.  At the January 2009 VA examination, range 
of motion was painful in all directions and all degrees of motion 
performed.  Flexion was from zero to 60 degrees.  Extension was 
from zero to 5 degrees, left lateral bending and right lateral 
bending were from zero to 5 degrees.  Right and left lateral 
rotation were not attempted because the Veteran said it was too 
painful.  Three repetitions with range of motion did not increase 
pain or decrease range of motion from the baseline.  Thus, there 
was no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine as required for a 50 percent disability 
rating.  

The Board notes that, from September 26, 2002, the Veteran has 
had severe limitation of motion of the lumbar spine, as required 
for a disability rating of 40 percent under Diagnostic Code 5292.  
For example, at the September 26, 2002 VA examination, forward 
flexion was to 35 degrees and painful, extension backward was to 
15 degrees, lateral flexion to the right was 5 degrees and to the 
left was 10 degrees, and the Veteran was unable to rotate.  
Although flexion was significantly limited from zero to 20 
degrees at the November 2003 VA examination, which meets the 
criteria for a 40 percent disability rating under Diagnostic Code 
5243, flexion was from zero to 60 degrees at the January 2009 VA 
examination, which does not even meet the criteria for a 40 
percent disability rating under Diagnostic Code 5243.  Moreover, 
at the January 2009 VA examination, extension was from zero to 5 
degrees, and left lateral bending and right lateral bending were 
from zero to 5 degrees.  Thus, the Board finds that the spinal 
disability rating criteria in effect prior to September 26, 2003 
are more favorable in this Veteran's case because they result in 
a 40 percent rating during the earlier period of increased rating 
prior to September 26, 2003 and the period after January 2009.  

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-07.  The Board again notes that the 
Veteran has reported pain in his low back.  The Board finds, 
however, that the 20 percent rating prior to September 26, 2002, 
and the 40 percent rating from September 26, 2002 take into 
consideration the Veteran's complaints of low back pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for an increased rating.  See DeLuca at 204-07.



Initial Rating for Peripheral Neuropathy

The Veteran contends that his service-connected peripheral 
neuropathy of the right and left lower extremities is more 
disabling than currently evaluated.  A July 2003 rating decision 
granted service connection for peripheral neuropathy of the right 
and left lower extremities and assigned 10 percent disability 
ratings effective September 23, 2002 under DC 5293-8520.  A 
Statement of the Case was issued in August 2003.  In light of the 
issuance of the August 2003 Statement of the Case, the Board 
accepts that a Notice of Disagreement was timely filed.  See 
Marsh v. Nicholson, 
19 Vet. App. 381 (2005).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Under Diagnostic Code DC 8520, mild incomplete paralysis warrants 
a 10 percent disability rating and moderate incomplete paralysis 
warrants a 20 percent disability rating.  Moderately severe 
incomplete paralysis of the sciatic nerve warrants a 40 percent 
rating.  Severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy warrants as 60 percent rating.  An 80 
percent rating requires complete paralysis of the sciatic nerve, 
in which the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.121a, DC 8520.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.

An April 2001 VA examination report reflects normal gait with 
good balance and coordination, with subjective decreased 
sensation in the left foot, with normal right foot sensation, 
with normal deep tendon relexes.

The Veteran underwent a VA examination in September 2002.  He 
stated that he had intense, sharp pain radiated to his lower 
extremities.  He reported tingling in the left toes.  Upon 
physical examination of the lower extremities, power was intact, 
light touch was intact, and pin prick was intact except for some 
points in the left lower extremity.  The examiner diagnosed 
peripheral neuropathy.  

The Veteran underwent another VA spine examination in November 
2003.  It appeared that the Veteran had 5 out of 5 strength in 
lower extremities in all major muscle groups bilaterally.  
Sensation was grossly intact to light touch.  Reflex exam was 2+ 
and equal bilaterally.  There was no evidence of Hoffmann's or 
clonus.  

The Veteran underwent a VA peripheral nerves examination in 
December 2003.  Upon physical examination, motor examination was 
5 out of 5 strength.  Lower extremity strength was generally 5 
out of 5.  Pathological reflex evaluation was normal with no 
Babinski or Hoffmann's sign found.  There was patchy decreased 
sensation to pinprick in the left foot, especially in the left 
big toe.  Vibratory senses were normal bilaterally.  Temperature 
sensation to palpation of the lower extremities and feet were 
noted to be normal.  The examiner opined that the mild peripheral 
neuropathy was unlikely to be causing clinically significant 
functional problems.  

The Veteran underwent another VA examination in February 2006.  
Upon physical examination, sensory examination was intact to 
pinprick, vibration and light touch.  Deep tendon reflexes were 
brisk and generally 3+ at the patellar tendon and Achilles tendon 
bilaterally.  The Veteran was very touchy on the bottom of his 
feet during the examination for Babinski.  

The Veteran underwent another VA examination in January 2009.  
Upon physical examination, there were very brisk reflexes of the 
patellar tendons.  There was sustained clonus of the Achilles 
tendons.  The Veteran had equivocal Babinski on the right lower 
extremity.  He had no Hoffman signs.  The VA examiner noted that 
the Veteran is not currently employed due to the acuteness of his 
pain episodes.  This would limit his ability to function in any 
capacity for gainful employment.  

After a review of all the evidence, the Board finds that the 
preponderance of the evidence is against ratings in excess of 10 
percent at any time during the initial rating appeal.  The April 
2001 VA examination report reflects normal gait with good balance 
and coordination, with subjective decreased sensation in the left 
foot, with normal right foot sensation, with normal deep tendon 
relexes.  The November 2003 and December 2003 VA examinations 
included normal muscle strength.  Moreover, the December 2003 VA 
examiner noted that the peripheral neuropathy of the right and 
left lower extremities was mild.  VA examination in February 2006 
showed normal sensory examination and good deep tendon reflexes.  
The January 2009 VA examination report also showed very brisk 
reflexes of the patellar tendons, and no significant findings.  
The Board concludes that these findings are more consistent with 
mild disability warranting the current 10 percent rating under 
Code 8520 for mild incomplete paralysis of the sciatic nerve for 
the entire rating period, and have not more nearly approximated 
moderate incomplete paralysis as required for a 20 percent 
disability rating for any period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the United 
States Court of Appeals for Veterans Claims (Court) articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's service-connected lumbosacral 
spine disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular standards at 
any time during the pendency of the evaluation period.  
38 C.F.R. § 3.321(b)(1).  The Veteran has not reported symptoms 
that are not adequately considered by the rating criteria.  The 
schedular rating criteria specifically contemplates limitation of 
motion and function of the lumbar spine, including motion limited 
due to pain, including radiating pain, and contemplates 
limitation of motion during periods of flare up.  In addition, 
the schedular rating criteria provide for ratings for 
neurological impairment, including separate ratings if more 
favorable, and provide for ratings based on incapacitating 
episodes.

The Board finds that the Veteran's service-connected peripheral 
neuropathy of the bilateral lower extremities is not so unusual 
or exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the evaluation period.  38 C.F.R. § 3.321(b)(1).  The Veteran's 
peripheral neuropathy of the bilateral lower extremities were 
manifested by no more than mild neurological deficits for the 
entire period on appeal.  The rating criteria specifically 
contemplate neurological deficits, as well as pain associated 
with neurological disability (neuralgia).  

For these reasons, the Board finds that the schedular rating 
criteria are adequate to rate the Veteran's disabilities, and no 
referral for extraschedular consideration is required.  The facts 
of this case do not present such an extraordinary disability 


picture such that the Board is required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been received, reopening of 
service connection for aching in the hips, knees, and ankles, to 
include as due to a chronic qualifying disability and as 
secondary to service-connected herniated nucleus pulposus at L5-
S1, is granted.

Service connection for aching in the hips, knees, and ankles, to 
include as due to a chronic qualifying disability and secondary 
to service-connected herniated nucleus pulposus at L5-S1, is 
denied.  

Service connection for sweating in sleep, to include as due to a 
chronic qualifying disability, is denied.   

Service connection for numbness in the hands, to include as due 
to a chronic qualifying disability and secondary to service-
connected herniated nucleus pulposus at L5-S1, is denied.  
	
A higher rating for service-connected herniated nucleus pulposus 
at L5-S1, in excess of 20 percent for the period prior to 
September 26, 2002, and in excess of 40 percent for the period 
from September 26, 2002, is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.


REMAND

The Board notes that the Veteran has voiced a contention in the 
March 2003 notice of disagreement that his current psychiatric 
disability, heart disability, and headaches are secondary to the 
service-connected herniated nucleus pulposus at L5-S1.  

The Board notes that service treatment records dated in December 
1994 reflect that the Veteran was assessed with a depressed 
appearance.  VA outpatient treatment records dated in January 
2001 reflect that the Veteran was assessed with anxiety.  In a 
September 2002 VA examination, the Veteran was diagnosed with 
history of depression, secondary to alcohol abuse and lately 
secondary to his desultory social situation.  He reported that 
depression went along with feeling down and angry and that he 
often felt that he was unable to work due to back pain.  The 
Board is thus presented with a contradictory opinion as to the 
cause of the Veteran's depression.  In light of the foregoing, a 
VA examination and opinion (based on a review of the claims file) 
is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2010).    

Private treatment records from Jackson dated in August 2000 
reflect that the Veteran was assessed with tachycardia.  VA 
outpatient treatment records dated in October 2001 reflect that 
the Veteran was assessed with heart palpitations. 

A September 2002 report of VA examination reflects that the 
Veteran was diagnosed with chronic headache, probable muscle 
contraction headache and tension headache.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  The provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  Under the circumstances, the Board finds 
that VA examinations with opinions are necessary to comply with 
38 C.F.R. § 3.159(c)(4).  

Because the claims for service connection for psychiatric, heart, 
and headache disorders are being remanded, and because 
adjudication of these claims may impact adjudication of the TDIU 
claim, the Board concludes that these claims are inextricably 
intertwined with the TDIU claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU 
claim also must be remanded.  

Accordingly, the issues of service connection for psychiatric, 
heart, and headache disorders, and TDIU are REMANDED for the 
following actions:

1.  The Veteran should be scheduled for an 
appropriate VA mental disorders 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The relevant documents in the 
claims file should be made available to, 
and reviewed by, the examiner in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any current psychiatric 
disability shown to exist;

b) opine whether any such psychiatric 
disability is at least as likely as not 
related to service; 

c) if not, opine whether any such 
psychiatric disability is at least as 
likely as not related to the Veteran's 
service-connected herniated nucleus 
pulposus at L5-S1;

d) if not, opine whether any such 
psychiatric disability is aggravated by 
the Veteran's service-connected herniated 
nucleus pulposus at L5-S1; and

e) provide detailed rationale, with 
specific references to the record, for the 
opinion.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
heart problems The relevant documents in 
the claims file should be made available 
to, and reviewed by, the examiner in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any current heart problems 
shown to exist;

b) opine whether any such heart problems 
are at least as likely as not related to 
the Veteran's service-connected herniated 
nucleus pulposus at L5-S1;

c) if not, opine whether any such heart 
problems are aggravated by the Veteran's 
service-connected herniated nucleus 
pulposus at L5-S1; and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
headaches.  The relevant documents in the 
claims file should be made available to, 
and reviewed by, the examiner in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any current headaches shown to 
exist;

b) opine whether any such headaches are at 
least as likely as not related to the 
Veteran's service-connected herniated 
nucleus pulposus at L5-S1;

c) if not, opine whether any such 
headaches are aggravated by the Veteran's 
service-connected herniated nucleus 
pulposus at L5-S1; and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion.  

4.  After completion of the foregoing, 
readjudicate the claims for service 
connection for psychiatric, heart, and 
headache disorders, each as secondary to 
service-connected herniated nucleus 
pulposus at L5-S1.  Then, the RO/AMC 
should readjudicate the Veteran's TDIU 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of the 
claim(s).  See 
38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


